DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in this application.

				Claim Objections
Claims 1-20 are objected to because of the following informalities:  

Claim 1, line 2 describes “a connected assembly having a thin film shape”, but the claims do not state what the assembly is connected to.

Claim 6, line 1, “claim2” seems to be a typo.

Claim 7, line 1 state “Claim3”, which appears to be a typo.

Claim 8, line 1 state “Claim4”, which appears to be a typo.
For Claims 10-11, the claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b).

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 3 and 4 state that there are “close-packed plane of atoms” but this seems to be a relative term.

Claim 19, line 2, states “wherein an area in a plan view”, which is unclear.  An area is defined, but an area “in plan view” is unclear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (JP 2013-240756) and evidenced by Schwartz, Mel “ Encyclopedia and Handbook of Materials, Parts, and Finishes”.
	“The Examiner has provided a machine translation of Abe (JP 2013-240756).  The citation of the prior art in this rejection refers to the machine translation unless otherwise specified.”
Abe describes a single crystal material (abstract) with a “nano flower”-type structure made-up of nanopetals (pg. 3, lines 6-7).  The nan-single crystal plate material than a thin side surface and another surface (pg. 3, lines 9-10).  In the figures, the petals are attached (see JP reference, Figure referring to 101).  This meets the feature “a connected assembly having a thin film shape, in which a plurality of crystal pieces are connected with each other, the crystal piece having a flake shape and having a main surface and an end surface”.   
As to the “main surface has a crystal orientation relative to a specific crystal plane and the thin film shaped connected assembly has a polarization singularity”, Abe does not specifically disclose this feature.
	However, the specification describes a way of manufacturing the structure.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same material made the same way would have the same characteristics.
	As to the crystal orientation being relative to a specific crystal plane feature of Claim 1, Abe teaches that the CuO as a nano single crystal plate has a plane in the (001) direction (pg. 5, lines 3-5).  This meets the feature.   
	As to the thin film shaped connected assembly having a polarization singularity, Abe teaches a first mixing step of a compound that can be an alloy halide, namely CuCl2 (pg. 5, line 14) with an organic compound that has a carbonic acid diamide skeleton, such as urea (pg. 5, line 15) in aqueous solution (pg. 5, line 16).  In addition, ethylene glycol may be added as another organic solvent (pg. 5, line 16-17 and example 1 on pgs 7-8).  The combination of ingredients are then heated under temperature and pressure (pg. 5, line 19), such as 100 degrees C or higher but under 300 degrees C (pg. 5, line 21) for 10 hrs or more (pg. 5, lines 23) in a pressure cooker (pg. 5, line 25).    
	According to the specification, use of this same process (see example 1 in para. 49) produces a complex having polarization singularity.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the same process of using the same compounds would produce a product with the same polarization properties.

	As to Claim 2, Abe teaches that the CuO as a nano single crystal plate has a plane in the (001) direction (pg. 5, lines 3-5).  

	As to Claims 3 and 4, Abe shows in Fig. 2b that Cu and oxygen are alternately stacked.  Also see Fig. 2, 11a, which shows that after the Cu atoms, there is a different atom.  Also Fig. 2b shows larger atoms alternated with smaller atoms.  This is considered alternating stacked plane of atoms and close-packed plant of atoms, which these atoms are in the same plane.

	As to Claims 5, 6, 7 and 8, Abe teaches that the plane the atoms are linked along (see Fig. 2, b, the plane which the atoms are formed can be considered the main surface) forms a surface of connected atoms (see Fig. 2 (b)).

	As to Claim 20, Abe teaches that their catalyst material is integrated with boards (see abstract).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe and evidenced by Schwartz as applied to claim 17 above, and further in view of Liao, et al.  “Vertically Aligned Single-crystalline. . “.
 Abe teaches that the thickness of the material can be from 100nm to 1µm (see claim 4).
MPEP states that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with “sufficient specificity.”  See 2131.03.
Abe teaches that the material may include a CuO single crystal (pg. 3, line 23), but Abe does not describe a surface area of 200mm2.
Liao describes a nanostructured CuO material made into a flower-like configuration (abstract and Fig. 6).  The material contains a crystalline structure (pg. 95, right col. 1st para.).  As to the dimensions, Liao explains that the dimensions of the CuO film is 12x5cm (pg. 95, section 2.4, lines 1-4), which is 6,000 mm2.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form CuO crystals made into a flower-like configuration having a surface area of the CuO crystals of Abe to be about 6,000 mm2, as taught by Liao because this surface area is known to be effective in the formation of CuO crystals in a flower-like configuration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        
July 29, 2022